Per Curiam.
The Court of Appeals requested instruction from the Supreme Court upon the following questions, a determination of which is necessary for a decision of this case:'
“1. Does the act of the legislature, approved August 17, 1929, incorporating a ‘municipality to be known as “Atlanta,”’ and including therein, among other cities and territories, the ‘City’ of Atlanta, and providing that from and after the passage and approval of this act the charter of the ‘City’ of Atlanta, and all amendments thereto, ‘for the purpose of this act only’ are amended so that wherever the title of the corporate name of the City of Atlanta appears ‘the word “city” shall be stricken and the word “borough” inserted in lieu thereof’ (Ga. L. 1929, pp. 835-839), deprive the ‘City’ of Atlanta of its character as a city, and thereby deprive the then existing ‘city court of Atlanta,’ established by an act approved Dec. 15, 1871 (Ga. L. 1871, p. 57), and acts amendatory thereof, - of its character as a ‘city court’ whose judgments are reviewable by the Court of Appeals on a writ of error, and establish that court as a court whose judgments are not reviewable by the Court of Appeals on writ of error as provided in the amendment to the constitution of this State, ratified in the year 1916, and as published in the Acts of 1916, page 19, fixing the jurisdiction of the Court of Appeals? See Wight & Weslosky Co. v. Wolf & Happ, 112 Ga. 169 (37 S. E. 395); Welborne v. State, 114 Ga. 793 (40 S. E. 857).
“2. Has the Court of Appeals jurisdiction for the trial and cor*433rection. of errors of the 'city court of Atlanta’ by a review of a judgment of the 'city court of Atlanta’ rendered since August Í7, 1929, the date upon which the 'City’ of Atlanta was created a 'borough’ 'for the purpose’ of the act approved August 17, 1929, amending the charter of the city of Atlanta?”
The first question propounded by the Court of Appeals is answered in the negative, and the second question is answered in the affirmative.

All the Justices concur.